DETAILED ACTION
1.	In view of the Appeal Brief filed on 6/28/21, PROSECUTION IS HEREBY REOPENED. The non-final action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
Response to Arguments
2.	Applicants have persuasively argued a lack of motivation to combine references on the grounds that the teachings of Smith et al., directed to fusion bonding in conjunction with a polyurethane coating to facilitate the adhesiveness between the layers, a person of ordinary skill in the art would not look to the secondary reference of Langley et al., for a specific adhesive having the claimed melting point of greater than 140°C. Though, the Examiner interpreted the use of the polyurethane coating of Smith et al., analogous to using an “adhesive”, polyurethane does not have the claimed melting point of greater 
Claim Rejections - 35 USC § 112 2nd
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	With specific regard to claims 8-9, it is unclear from the specification what constitutes a “chlorinated” polyvinylchloride adhesive. Applicants teach a polyvinylchloride adhesive having more than 50% chlorine and a high melting point of 160°C. However, it is unclear from the specification if such an adhesive is the same as the claimed “chlorinated” polyvinylchloride adhesive or if the claimed 

Claim Rejections - 35 USC § 112 1st
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter
With specific regard to claims 1, 8, 9 and 18 and those dependent claims the specification only provides support for a polyvinylchloride adhesive having a “high” melting point and a molecular weight of 18,000 to 40,000. There is no teaching or language directed to the specifically claimed “chlorinated” 
Written Description
While it is noted that the specification discloses a polyvinylchloride adhesive having more than 50 percent chlorine, which is released at a temperature greater than the melting point of the adhesive and shields the adhesive area excluding any oxygen present preventing ignition of the adhesive, there appears to be no full support for adhesives having melting points that range between greater than 140°C and less than 160°C.  Paragraph 49 of the specification broadly discloses the desire to have an adhesive with a melting point of greater than 140°C, but does not provide any adhesive species which meet this requirement. Though, paragraph 59 the specification disclose that the adhesive may be chosen from polyvinylchloride having a molecular weight exceeding 18,000 units having a higher softening point in excess of 140.degree. C. (e.g., polyvinylidenechloride or polyvinylchloride vinyl acetate copolymer), paragraph 51 of the instant specification discloses that polyvinylidenechloride exhibits a melting point of about 200°C and polyvinylchloride exhibits a melting point of 160°C. As such, there only appears to be support for an adhesive species of polyvinylidenechloride  exhibiting a melting point of at least 160°C but not for the full range between greater than 140°C  as recited in claims 1 and 18 and less than 160°C as taught in the specification. Claims 2-7, 10-17, 19 and 20 are rejected for their dependency on claims 1, 8, 9 and 18.  
 
Enablement
6.	Claims 1 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The present claims fail to meet the standard for enablement because the instant specification as-filed does not reasonably provide enablement for a material that is “non-conductive of heat”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Under the broadest reasonable interpretation, the present claims are broadly drawn to a heat resistant fabric comprising a non-woven liner that comprises fibers that are non-crystalline and non-conductive of heat.  Applicant’s exemplify the use of meta-aramid fibers, however, there does not appear to be an actual reduction to practice of a material that is non-conductive of heat. A skilled artisan 
Reasonable correlation must exist between the scope of the claims and scope ofthe enablement set forth. In view of the absence of working examples with a material non-conductive of heat, the nature of the invention, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

	Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2013/0065470.
	The published patent application issued to Rock et al., teach a flame resistant composite fabric comprising first and second fabric layers bonded with an adhesive barrier layer (section 0012). Said first and second fabric layers can be made with p-aramid and m-aramid fibers (figure 3, section 0021). Said fabrics provide protection against electric arc and/or flash fire hazards (section 0019). The Examiner is of the position that fabrics made with p-aramid and/or m-aramid fibers meets the limitation of both a flexible polymer sheet that is flame resistant and a non-woven liner ([12, 80, 84]) made with meta -
 Rock et al., does not specifically disclose the melting point of these adhesives, however, the Examiner is of the position that the disclosed adhesives would inherently have a melting point of greater than 140°F since they are disclosed as having the ability to withstand temperatures of greater than 500°F (section 0085). Alternatively, the Examiner is of the position that it would be obvious to a person of ordinary skill in the art to form the adhesive barrier in a flame resistant composite fabric with an adhesive having a high melting point in order to withstand the recited higher temperature. 
With regard to claim 7, since Rock et al., teach using similar adhesive materials having the claimed melting point it is reasonable to expect that these adhesives would dissolve in the presences of acetone. Applicants are invited to prove otherwise.
With specific regard to claims 4-6 and 12-14, Rock et al., teach that the adhesive can be applied discontinuously in a pattern to facilitate air permeability (section 95).  Rock et al., does not specifically teach the claimed lines or grid having the claimed spacing. However, absent unexpected results the Examiner is of the position that it would be obvious to a person of ordinary skill in the art apply the adhesive in a variety of spaced grid patterns as a function of air permeability, bond strength and/or design. It has been held that, where the general conditions of a claim are disclosed in the prior art, itis 
1955). 
	With regard to claims 1, 11 and 18, it is Examiner's position that when the article of 
Rock et al., is supplied and subjected to the claimed arc flash or flash fire, the claimed protection
properties would be provided. Additionally, it also expected that the regions of unattached flexible polymeric sheet would not sag, char or ignite as claimed. Support for said supposition is found in the use of like materials such as the claimed heat/flame resistant sheet/fabric and adhesive and like processes such as applying the adhesive in a discontinuous grid pattern. Applicants are invited to prove otherwise.
9.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2013/0065470 as applied to claim 1 and further in view of Smith et al., 6,364,980.
Rock et al., is set forth above. 
Rock et al., does not teach the claimed plasticized polyvinylchloride. 
The patent issued to Smith et al., forming protective garments from a plurality of web panels
comprising a film/fabric laminate. Said film is exposed and may comprise a plasticized
polyvinylchloride. Smith teach using plasticizers such as aromatic oils, phthalate or paraffinic oils (column 8, 10-25). Smith et al., specifically teach that polyvinylchloride is too rigid to use without plasticizers (column 8, 20-25). Said plasticized PVC is taught as optically transparent and fire retardant (column 4, 1-20). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the flame resistant composite fabric of Rock et al., with a flame retardant film such as the plasticized polyvinylchloride of Smith et al., for the purpose of providing an article having some optical transparency (e.g., a facemask). 
10.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2013/0065470 as applied to claim 1 and further in view of Hazell et al., US 5,739,232.

Rock et al., does not teach the claimed chlorinated polyvinyl chloride adhesive. 
	The patent issued to Hazell et al., teach a composition suitable for use as an adhesive comprising chlorinated polyvinylchloride (abstract and column 2, 35-55). Hazell et al., teach that the adhesive exhibits improved adhesiveness to substrates when compared to conventional water-based coating and adhesive compositions (column 3, 1-10). Therefore, motivated by the desire to improve the adhesiveness between substrate layers, it would have been obvious to join the layers taught by Rock et al., using the chlorinated polyvinylchloride adhesive of Hazell et al. Hazell et al., does not specifically teach the claimed molecular weight or melting point of the chlorinated polyvinyichloride, however, the Examiner of the position that a person of ordinary skill in the art would be able to formulate the chlorinated polyvinyichloride adhesive for the purpose of joining films/fabrics for the purpose of forming protective garments with an optimal melting point and molecular weight, it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789


/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789